Exhibit 10.1

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

      

Date of Agreement

     Anne-Marie Ainsworth      November 2, 2009    Elizabeth G. Bilotta     
June 30, 2010    Vincent J. Brigandi, Jr.      June 30, 2010    Robert N. Deitz
     December 2, 2009    Lynn L. Elsenhans      August 8, 2008    Stacy L. Fox  
   March 1, 2010    Marilyn Heffley      December 2, 2009    Joseph P. Krott  
   March 4, 2004    Brian P. MacDonald      August 10, 2009    Marie A. Natoli  
   March 3, 2006    Robert W. Owens      March 4, 2004    Thomas J. Scargle     
July 2, 2009    Charmian Uy      December 3, 2009    Dennis Zeleny      January
20, 2009   

 

 

Robert M. Aiken, Jr.*      February 1, 1996    Robert H. Campbell*      February
1, 1996    John F. Carroll*      March 4, 2004    Michael J. Colavita*     
September 2, 2004    Terence P. Delaney*      March 4, 2004    Michael H. R.
Dingus*      March 4, 2004    John G. Drosdick*      March 4, 2004    Bruce G.
Fischer*      March 4, 2004    Jack L. Foltz*      February 1, 1996    David E.
Knoll*      February 1, 1996    Deborah M. Fretz*      September 6, 2001   
Peter J. Gvazdauskas*      February 4, 2009    Frederick A. Henderson*     
September 1, 2010    Michael J. Hennigan*      February 2, 2006    Thomas W.
Hofmann*      March 4, 2004    Vincent J. Kelley*      February 2, 2006   
Michael S. Kuritzkes*      March 4, 2004    Michael J. McGoldrick*      March 4,
2004    Joel H. Maness*      March 4, 2004    Christopher J. Minnich*      June
1, 2009    Ann C. Mulé*      March 4, 2004    Paul A. Mulholland*      March 4,
2004    Rolf D. Naku*      March 4, 2004    Alan J. Rothman*      March 4, 2004
   Bruce D. Rubin*      October 15, 2008    Malcolm I. Ruddock, Jr.*     
February 1, 1996    David C. Shanks*      February 17, 1997    Sheldon L.
Thompson*      February 1, 1996    Michael J. Thomson*      May 30, 2008    Ross
S. Tippin, Jr.*      March 4, 2004    Charles K. Valutas*      March 4, 2004   



--------------------------------------------------------------------------------

Director

      

Date of Agreement

     Chris C. Casciato      July 1, 2010    Gary W. Edwards      May 1, 2008   
Ursula O. Fairbairn      March 4, 2004    John P. Jones, III      September 8,
2006    James G. Kaiser      March 4, 2004    John W. Rowe      March 4, 2004   
John K. Wulff      March 8, 2004   

 

 

Raymond E. Cartledge**      September 6, 2001    Robert E. Cawthorn**     
February 1, 1996    Robert J. Darnall**      March 4, 2004    John G. Drosdick**
     March 4, 2004    Mary J. Evans**      September 6, 2001    Thomas P.
Gerrity**      March 4, 2004    Rosemarie B. Greco**      March 4, 2004   
Robert D. Kennedy**      September 6, 2001    Richard H. Lenny**      February
8, 2002    Norman S. Matthews**      September 6, 2001    R. Anderson Pew**     
March 4, 2004    William B. Pounds**      February 1, 1996    G. Jackson
Ratcliffe**      March 4, 2004   

 

* In a different position or no longer with the Company

** No longer serving on the Board

 

Page 2 of 2